Title: Thomas Bell to the American Commissioners, 11 November 1778
From: Bell, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentln.
L.Orient, Novr. 11th. 1778
I sailed from Philad. the 6 of Sept. I Recd. no Letters from the Committe of Congress. The privet Letters I Recd. from Mr. Deane and the Honbl. Richard Henery Lee & Mr. Carmichell as to the dispatches for the Court of France I Recd. them from Monsr. Gerard as to Aney Other Letters I Recd. non— Gentln. I shall Sail Shortly for Philad. If you have Aney dispatches for Congress you may depend on my Care of them from Gentln. your Most Obedent Humb. Servt. to Comd.
Thos. Bell
the Honbl. B. Franklin A. Lee & John Adams Esqrs. Passy—
 
Addressed: The Honorable plenepotenitary / Ministers of America, at the / Court of Versailles
Endorsed by Franklin: Capt. Bell Dispatches
Notation: Capt. Nov. 11. 1778.
